internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no tam-142651-10 ---------------------- -------------------------------------- ----------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ------------------------------- ------------------------------------------- ---------------------------------- ---------------- --------------------------- ------------- legend taxpayer ------------------------------- issue where taxpayer delivers a fuel mixture of gasoline and alcohol over the rack to a receiving person under a two-party_exchange agreement within the meaning of sec_4105 of the internal_revenue_code is the fuel mixture sold within the meaning of sec_6426 and b a tam-142651-10 conclusion yes a fuel mixture delivered over the rack under a two-party_exchange agreement within the meaning of section sec_4105 is sold by the delivering person within the meaning of sec_6426 and b a facts taxpayer is a taxable_fuel registrant and a position_holder in gasoline at terminals that it operates taxpayer owns gasoline and alcohol as separate components in its terminals taxpayer has two-party_exchange agreements with its exchange partners which are other taxable_fuel registrants all agreements are detailed in written contracts between the parties the two-party_exchange agreements are explicitly for the exchange of fuel mixtures not for the exchange of one or more components of the mixtures taxpayer produces the alcohol gasoline mixture by combining gasoline and alcohol in its terminals before delivering the mixture over the rack to the receiving person the resulting alcohol gasoline mixture is gasoline a taxable_fuel and it is ultimately used as a fuel taxpayer exchanges the fuel mixtures with its exchange partners in a manner that meets the requirements of sec_4105 b through b and the exchange partners are liable for the tax imposed by sec_4081 on their removal of the fuel mixtures at the terminal rack law and analysis under sec_4105 the delivering person in a two-party_exchange is not liable for the tax imposed under sec_4081 relating to tax on removal from a terminal sec_4105 defines two-party_exchange as a transaction other than a sale in which taxable_fuel is transferred from a delivering person that is a taxable_fuel registrant to a receiving person who is so registered where certain prescribed events occur which are described in sec_4105 b through b sec_6426 and b allow an alcohol_mixture_credit for alcohol used by the taxpayer in producing any alcohol_fuel_mixture for sale or use in a trade_or_business of the taxpayer sec_6426 defines alcohol_fuel_mixture to mean a mixture of alcohol and a taxable_fuel which a is sold by the taxpayer producing such mixture to any person for use as a fuel or b is used as a fuel by the taxpayer producing such a mixture tam-142651-10 taxpayer delivers the fuel to the receiving person under a two-party_exchange contract within the meaning of sec_4105 sec_4105 defines a two-party_exchange in part as a transaction other than a sale in which taxable_fuel is transferred from a delivering person who is a taxable_fuel registrant to a receiving person who is a taxable_fuel registrant the fuel mixture delivered by taxpayer under the two-party_exchange agreement to a receiving person is provided for a consideration namely the provision of like fuel to taxpayer in another geographic area thus the fuel mixture is exchanged for other_property specifically like property elsewhere in the sec_4105 definition of the term two- party exchange congress intended to exclude sales in which fuel is exchanged for money or similar_property from the definition there may be however a reconciliation involving monetary payments at the end of a period specified in the two-party_exchange agreement by definition however congress intended to include the transfer of ownership in taxable_fuel for other consideration such as that provided by taxpayer in the two-party_exchange agreements taxpayer’s delivery of the fuel mixture to the receiving person under a two-party_exchange agreement is a sale within the meaning of sec_6426 of the code and the fuel mixture is sold within the meaning of sec_6426 accordingly under these facts taxpayer a producer of an alcohol gasoline mixture sells an alcohol_fuel_mixture for use as a fuel within the meaning of sec_6426 and may claim the alcohol_fuel_mixture credit under sec_6426 caveat temporary or final regulations pertaining to one or more of the issues addressed in this memorandum have not yet been adopted this memorandum therefore will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the memorandum see section dollar_figure of revproc_2011_1 2011_1_irb_1 a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
